DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/19/22 has been entered. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Gray on 5/31/22.

The application has been amended as follows: 
	
Claims

 	1. (Currently Amended) A fan, comprising: 
 	a support; 
 	a first motor installed on the support, the first motor having a first rotation shaft;  	a first impeller comprising first blades, the first impeller being
 	a second motor installed on the support rotation shaftrotation of the first motor;  	
 	a second impeller comprising second blades, the second impeller being
 	a third impeller comprising third blades, the third impeller being
 	a fourth impeller comprising fourth blades, the fourth impeller being
 	wherein the first impeller is provided between the third impeller and the first motor, and the fourth impeller is provided between the second motor and the second impeller.  

2-4.   (Cancelled)  
5.   (Currently Amended)  The fan of claim 1, wherein:
a number of the first blades of the first impeller is n1, and a number of the second blades of the second impeller is n2;
a torsion angle of each of the first blades is θ1, and a torsion angle of each of the second blades is θ2; and
a first difference coefficient K1 is             
                
                    
                        
                            
                                n
                            
                            
                                1
                            
                        
                        ·
                        
                            
                                θ
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                n
                            
                            
                                2
                            
                        
                        ·
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
        , and K1 is between 0.7 to 1.2.
6.   (Previously Presented)  The fan of claim 5, wherein the first difference coefficient K1 is between 0.9 to 1.1.
7.   (Previously Presented)  The fan of claim 5, wherein: 
a length of each of the first blades is l1, an area of each of the first blades is S1, a length of each of the second blades is l2, and an area of each of the second blades is S2;
a second difference coefficient K2 is             
                
                    
                        
                            
                                
                                    
                                        l
                                    
                                    
                                        2
                                    
                                
                                S
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                
                                    
                                        l
                                    
                                    
                                        1
                                    
                                
                                S
                            
                            
                                2
                            
                        
                    
                
            
        , and K2 is between 0.8 to 1.2.
8.   (Previously Presented)  The fan of claim 7, wherein a ratio of l1 to l2 is between 0.8 to 1.3.
9.   (Previously Presented)  The fan of claim 8, wherein a distance between the first impeller and the second impeller is L and a ratio of l1 to L is between 1.5 to 3.
10.   (Previously Presented)  The fan of claim 9, wherein the ratio of l1 to l2 is between 0.9 to 1.1, and the ratio of l1 to L is between 2 to 2.5.
11-14.   (Cancelled)  


Allowable Subject Matter
Claims 1, and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No single reference of record discloses and no combination thereof makes obvious, in addition to the other limitations of the claims, the limitations of: a fourth impeller comprising fourth blades, the fourth impeller being installed on the second rotation shaft inward of the second impeller in relative to the second motor, a length of each of the fourth blades being less than a length of each of the second blades; wherein the first impeller is provided between the third impeller and the first motor, and the fourth impeller is provided between the second motor and the second impeller.  
The closest prior art of record:
Decker discloses two motors with coaxial shafts, but does not disclose impellers with different blade lengths. Yao discloses different blade lengths for two impellers, but does not disclose the limitations regarding the fourth impeller between the second impeller and the second motor with a length of each of the fourth blades being less than a length of each of the second blades. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571) 270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746